Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the amendment filed on June 03, 2021 for Application No. 16/660,175. By the amendment, claims 1-17 are pending and being amended.

Allowable Subject Matter
Claims 1-17 are allowed.
The statement of reasons for the indication of allowed subject matter regarding the above claims is indicated in the prior Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
The amendment filed on June 03, 2021 has been entered. Applicant’s amendment have overcome the rejection of claims 1-17 being rejected under 35 U.S.C § 112(b) indicated in the prior Office action. 

Response to Arguments
Applicant’s arguments, see the Remarks filed 06/03/2021, with respect to claims 1-17 being rejected under 35 USC § 112(b) have been fully considered and are persuasive.  The rejection has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINH DANG whose telephone number is (571)270-1776.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on Monday - Thursday at (571) 272 - 6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3655